Case: 17-14940   Date Filed: 05/21/2019   Page: 1 of 6


                                                       [DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-14940
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 8:17-cr-00087-CEH-TBM-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                 versus

KENDRICK JERMAINE GREEN,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                            (May 21, 2019)
              Case: 17-14940     Date Filed: 05/21/2019    Page: 2 of 6


Before TJOFLAT, NEWSOM, and FAY, Circuit Judges.

PER CURIAM:

      Kendrick Jermaine Green appeals his 92-month sentence for being a felon in

possession of ammunition. Green argues that the district court sentenced him

under an erroneous guidelines range because neither (1) resisting an officer with

violence under Fla. Stat. § 843.01 nor (2) carjacking under Fla. Stat. § 812.133 is a

crime of violence under the Armed Career Criminal Act.

                                          I

      We review de novo whether a defendant’s prior convictions were violent

felonies under the ACCA. United States v. Bennett, 472 F.3d 825, 831 (11th Cir.

2006). The ACCA defines the term violent felony as any crime punishable by a

term of imprisonment exceeding one year that:

      (i) has as an element the use, attempted use, or threatened use of
      physical force against the person of another; or

      (ii) is burglary, arson, or extortion, involves use of explosives, or
      otherwise involves conduct that presents a serious potential risk of
      physical injury to another.

18 U.S.C. § 924(e)(2)(B). The first prong of this definition is referred to as the

elements clause, while the second prong contains enumerated crimes. United

States v. Owens, 672 F.3d 966, 968 (11th Cir. 2012).

      To determine whether a prior conviction qualifies under the elements clause,

we employ a categorical approach and compare the elements of the statute that

                                          2
              Case: 17-14940     Date Filed: 05/21/2019   Page: 3 of 6


forms the basis of the defendant’s conviction and the elements of the generic

offense. Descamps v. United States, 570 U.S. 254, 257 (2013). If the statute

necessarily requires the government to prove as an element of the offense the use,

attempted use, or threatened use of physical force, then the offense categorically

qualifies as a violent felony. See United States v. Estrella, 758 F.3d 1239, 1245

(11th Cir. 2014) (applying the categorical approach to the elements clause of the

career offender guideline, U.S.S.G. § 4B1). Under the elements clause, “the phrase

‘physical force’ means violent force—that is, force capable of causing physical

pain or injury to another person.” Johnson v. United States, 559 U.S. 133, 140

(2010) (citation omitted). Under the categorical approach, a court must presume

that a conviction rested upon nothing more than the least of the acts criminalized.

Estrella, 758 F.3d at 1245, 1254.

      Under our prior-panel-precedent rule, we are bound by a prior panel’s

decision until overruled by the Supreme Court or this Court en banc. United States

v. Steele, 147 F.3d 1316, 1317–18 (11th Cir. 1998). There is no exception to this

rule based upon an overlooked reason or a perceived defect in the prior panel’s

reasoning or analysis of the law in existence at the time. See United States v.

Kaley, 579 F.3d 1246, 1255, 1259–60 (11th Cir. 2009).

      Green contends that resisting an officer with violence under Fla. Stat.

§ 843.01 “includes conduct … [that] falls short of the violent force required by the


                                          3
              Case: 17-14940     Date Filed: 05/21/2019    Page: 4 of 6


elements clause.” We have held, however, that the offense categorically qualifies

as a crime of violence under the ACCA’s elements clause. United States v. Romo-

Villalobos, 674 F.3d 1246, 1249 (11th Cir. 2012) (per curiam). We explained that

resisting an officer with violence contains an element of the use of physical force

because a review of Florida state case law showed that it could not be committed

by a de minimis use of force. Id.; see, e.g., Wright v. State, 681 So. 2d 852 (Fla.

Dist. Ct. App. 1996); State v. Green, 400 So. 2d 1322 (Fla. Dist. Ct. App. 1981).

Moreover, in United States v. Hill, 799 F.3d 1318, 1322 (11th Cir. 2015) (per

curiam), we observed that Florida courts have held that violence is a necessary

element of the offense. Under binding precedent, the district court did not err in

counting Green’s prior conviction for resisting an officer with violence under Fla.

Stat. § 843.01 as a crime of violence.

                                          II

      Green also argues that carjacking under Fla. Stat. § 812.133 is not a crime of

violence because it can be committed with “only the minimal force necessary to

overcome a victim’s minimal resistance” or by putting “a victim in fear” without

intending to use or threaten to use physical force. Florida defines carjacking as

follows:

      the taking of a motor vehicle which may be the subject of larceny
      from the person or custody of another, with intent to either
      permanently or temporarily deprive the person or the owner of the


                                          4
               Case: 17-14940    Date Filed: 05/21/2019   Page: 5 of 6


      motor vehicle, when in the course of the taking there is the use of
      force, violence, assault, or putting in fear.

Fla. Stat. § 812.133(1). Florida law defines robbery almost identically:

      the taking of money or other property which may be the subject of
      larceny from the person or custody of another, with intent to either
      permanently or temporarily deprive the person or the owner of the
      money or other property, when in the course of the taking there is the
      use of force, violence, assault, or putting in fear.

Fla. Stat. § 812.13(1).

      The Florida Supreme Court has interpreted the robbery statute to require

“resistance by the victim that is overcome by the physical force of the offender.”

Robinson v. State, 692 So. 2d 883, 886 (Fla. 1997). The Supreme Court in

Stokeling v. United States held that the “elements clause encompasses robbery

offenses that require the criminal to overcome the victim’s resistance.” 139 S. Ct.
544, 550 (2019). Moreover, the Stokeling Court held that “the force necessary to

overcome a victim’s physical resistance is inherently ‘violent’ in the sense

contemplated by Johnson.” Id. at 553 (citing Johnson v. United States, 559 U.S.
133, 139 (2010)); see also United States v. Lockley, 632 F.3d 1238, 1245 (11th Cir.

2011) (holding that it was “inconceivable” that conduct “caus[ing] the victim to

fear death or great bodily harm would not involve the use or threatened use of

physical force”).

      The district court did not err in counting Green’s prior conviction for

carjacking under Fla. Stat. § 812.133 as a crime of violence because the statute is
                                          5
              Case: 17-14940     Date Filed: 05/21/2019    Page: 6 of 6


virtually identical to robbery under Fla. Stat. § 812.13, which the Supreme Court

has held is categorically a crime of violence under the ACCA. Green

acknowledges that, under Florida law, the only difference between the two statutes

is that the carjacking statute applies to vehicles whereas the robbery statute applies

to all property. This distinction is not enough to show that the force required by

the carjacking statute may not rise to the level of a “crime of violence.” We

AFFIRM.




                                          6